DETAILED ACTION
This Office action is in response to the Application filed on July 2, 2021, which is a continuation (CON) of U.S. Patent Application 17/143053, filed on January 06, 2021. An action on the merits follows. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1, Ln. 3, recites “a 3D representation”. However, the “3D” term is undefined in the claims. To clarify that the acronym means three-dimensional, examiner suggests amending “3D” in line 3 of the claim to “three-dimensional (3D)”. 
Claim 12, Ln. 6, recites “a 3D representation”. However, the “3D” term is undefined in the claims. To clarify that the acronym means three-dimensional, examiner suggests amending “3D” in line 6 of the claim to “three-dimensional (3D)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining, based on the at least one vertex, a second interdental loop” in lines 24-25 of the claim. However, the examiner cannot clearly ascertain if the claimed “the at least one vertex” in line 24 of the claim encompasses embodiments corresponding to the claimed “a given inner vertex” previously recited in line 13 of the claim, or if the claimed “the at least one vertex” in line 24 of the claim encompasses embodiments corresponding to the claimed “a given outer vertex” previously recited in line 13 of the claim, or if he claimed “the at least one vertex” in line 24 of the claim encompasses embodiments corresponding to the claimed “at least one vertex of the 3D representation” previously recited in line 18 of the claim, or any combination thereof, which renders the claim indefinite.   
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “determining, based on the at least one vertex, a second interdental loop” in lines 24-25 of the claim as “determining, based on the at least one vertex of the 3D representation associated with the first tooth positioned outside any one of the tooth-gingiva segmentation loop and the first interdental loop, a second interdental loop”.
Claims 2-11 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 recites the limitation “determining, based on at least one vertex of the 3D representation associated with the first tooth” in lines 5-6 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least one vertex of the 3D representation” in line 5 of the claim encompasses embodiments corresponding to the claimed “at least one vertex of the 3D representation” previously recited in line 18 of claim 1, or if the claimed “at least one vertex of the 3D representation” in line 5 of the claim encompasses embodiments different from the claimed “at least one vertex of the 3D representation” previously recited in line 18 of claim 1, which renders the claim indefinite.   
Claim 5 recites the limitation “in response to at least one vertex of the 3D representation associated with the first tooth” in lines 2-3 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least one vertex of the 3D representation” in line 2 of the claim encompasses embodiments corresponding to the claimed “at least one vertex of the 3D representation” previously recited in line 18 of claim 1, or if the claimed “at least one vertex of the 3D representation” in line 2 of the claim encompasses embodiments different from the claimed “at least one vertex of the 3D representation” previously recited in line 18 of claim 1, which renders the claim indefinite.   
Claim 7 recites the limitation “at least one vertex” in line 10 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least one vertex” in line 10 of the claim encompasses embodiments corresponding to the claimed “a given inner vertex” previously recited in line 13 of claim 1, “a given inner vertex” previously recited in line 13 of claim 1, “at least one vertex of the 3D representation” previously recited in line 18 of claim 1, or if the claimed “at least one vertex of the 3D representation” in line 2 of the claim encompasses embodiments different from the claimed “a given inner vertex” previously recited in line 13 of claim 1, “a given inner vertex” previously recited in line 13 of claim 1, “at least one vertex of the 3D representation” previously recited in line 18 of claim 1, which renders the claim indefinite.   
Claim 12 recites the limitation “determining, based on the at least one vertex, a second interdental loop” in lines 25-26 of the claim. However, the examiner cannot clearly ascertain if the claimed “the at least one vertex” in line 25 of the claim encompasses embodiments corresponding to the claimed “a given inner vertex” previously recited in lines 13-14 of the claim, or if the claimed “the at least one vertex” in line 24 of the claim encompasses embodiments corresponding to the claimed “a given outer vertex” previously recited in lines 13-14 of the claim, or if he claimed “the at least one vertex” in line 25 of the claim encompasses embodiments corresponding to the claimed “at least one vertex of the 3D representation” previously recited in line 19 of the claim, or any combination thereof, which renders the claim indefinite.   
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “determining, based on the at least one vertex, a second interdental loop” in lines 25-26 of the claim as “determining, based on the at least one vertex of the 3D representation associated with the first tooth positioned outside any one of the tooth-gingiva segmentation loop and the first interdental loop, a second interdental loop”.
Claims 13-20 are rejected by virtue of being dependent upon rejected base claim 12.
Claim 13 recites the limitation “determining, based on at least one vertex of the 3D representation associated with the first tooth” in lines 5-6 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least one vertex of the 3D representation” in line 5 of the claim encompasses embodiments corresponding to the claimed “at least one vertex of the 3D representation” previously recited in line 19 of claim 12, or if the claimed “at least one vertex of the 3D representation” in line 5 of the claim encompasses embodiments different from the claimed “at least one vertex of the 3D representation” previously recited in line 19 of claim 12, which renders the claim indefinite.   
Claim 16 recites the limitation “in response to at least one vertex of the 3D representation associated with the first tooth” in lines 2-3 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least one vertex of the 3D representation” in line 2 of the claim encompasses embodiments corresponding to the claimed “at least one vertex of the 3D representation” previously recited in line 18 of claim 1, or if the claimed “at least one vertex of the 3D representation” in line 2 of the claim encompasses embodiments different from the claimed “at least one vertex of the 3D representation” previously recited in line 18 of claim 1, which renders the claim indefinite.   
Claim 17 recites the limitation “at least one vertex” in lines 10 of the claim. However, the examiner cannot clearly ascertain if the claimed “at least one vertex” in line 10 of the claim encompasses embodiments corresponding to the claimed “a given inner vertex” previously recited in lines 13-14 of claim 12, “a given inner vertex” previously recited in lines 13-14 of claim 12, “at least one vertex of the 3D representation” previously recited in line 18 of claim 12, or if the claimed “at least one vertex of the 3D representation” in line 2 of the claim encompasses embodiments different from the claimed ““a given inner vertex” previously recited in lines 13-14 of claim 12, “a given inner vertex” previously recited in lines 13-14 of claim 12, “at least one vertex of the 3D representation” previously recited in line 18 of claim 12, which renders the claim indefinite.   

Allowable Subject Matter
Claims 1, 9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668